*583Opinion by
Judge Pryor:
The demurrer was properly sustained to appellant’s answer. There is no allegation whatever showing the mistake was committed, whether by an omission to include items or in some other way.
The answer is that there was a mistake in the settlement to the plaintiff’s prejudice of one hundred and fifty dollars. This is no defense whatever. The facts showing the mistake must be specifically set forth. Gains & Clark v. Parks & Erskind, 3 B. Monroe 223.
The judgment is affirmed.
-, for appellant.
-, for appellee.